—Judgment, Court of Claims (Albert Blinder, J.), entered on or about February 3, 1995, which, after a nonjury trial, *284awarded claimant James Wyatt the principal sum of $4,059,500, unanimously affirmed, without costs. Judgment, same court and Judge, entered on or about February 3, 1995, which, after a nonjury trial, awarded claimant Gerard Plunkett the principal sum of $1,360,000, unanimously affirmed, without costs.
The awards do not deviate materially from what would be reasonable compensation for these serious injuries (CPLR 5501 [c]). Claimant Wyatt received a gunshot wound to the abdomen that caused multiple perforations of the small bowel. A bowel resection was performed during which 15 and 20 centimeter segments of bowel were removed. Subsequent operations were performed, including a procedure to remove a growth in Wyatt’s nasal cavity that left him with lost sensation in his face and a permanent indentation in his cheek, a femoral neurolysis to repair nerve damage that left him with a severe limp and a procedure to repair an incisional hernia. Claimant Plunkett was struck by a bullet that fragmented upon entering his hip, causing a loss of pulse in the groin area and a fracture of the neck of the left femur. He underwent three surgical procedures to remove the bullet fragments, to graft a portion of the bone and to insert a plate, wires and screws in the hip. His physical activities are greatly curtailed, and in all likelihood he will have to undergo a hip replacement in 10 or 15 years. Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.